Case 2:20-mj-00765-EJY Document 7 Filed 08/31/20 Page 1of1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
District of Nevada

United States of America )
V. ) Case No. 2:20-mj-765-EJY
DARCY IRA THIGPEN Charging District: Central District of California
Defendant ) Charging District’s Case No. CR-92-749-SVW

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

_ ee Peon

| oo — oo ~ ee por . oe oe

‘Place: First Street U.S. Courthouse ‘Courtroom No.: TBD

Edward R Roybal Federal Bldg. & U.S. Courthouse _ coe — a

350 W. 1* Street | 1
Los Angeles, CA 90012 | Date and Time: TBD i

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

C. ' ty |
Date: August 31,2020 _ ene) i) Li cucdkald -

{ (Pudge 's signature

_ __ELAYNA J. YOUCHAH, United States Magistrate Judge
Printed name and title

é

{

  

  
 

END —— RECEIVED

——— SERV
—COUNSEL/PARTIES OF Retort

   
     
  

      
 

    
 

CLERK US DISTRI a
ek Us DISTRICT COURT

ICT OF NEVADA

 
   

~ DEPUTY

   
